Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 Response to Arguments 
1.	Applicant's arguments, filed on 08/3/2022 with respect to claims 1-22 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1 and 14. See the rejection below of claims 1 and 14 for relevant citations found in Wascat and Kostadinov disclosing the newly added limitations.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1-6, 12-16, 18-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wascat et. al., (US 2016/0041070), (hereinafter, Wascat) in view of Kostadinov et al., (US 2017/0103198), (hereinafter, Kostadinov).
					
Regarding claim 1, Wascat discloses in a facility including a plurality of industrial equipment, a method for automatically collecting and analyzing data from the plurality of industrial equipment (= data collection and analysis device 14 is configured to perform wireless data collection via wireless link with sensor unit 18a-c, see [0030]), the method including:
 automatically establishing communication between sensor nodes of the plurality of equipment and a walk-in device in response to the walk-in device entering a data collection area in the facility associated with the plurality of electrical equipment 
(= technician will approach machine 12 in a facility with device 14, see [0094] and sensor unit 18 and device 14 establish a wireless Wi-Fi communication link, see [0096]);
processing collected data (= data is collected and stored in the data collection and analysis device 14, see [0036]); and
 performing one or more actions based on the collected data (= local diagnosis is performed automatically using data collected from one or more test point machines; stored data is downloaded to a server, see [0036 and 0029]). 
	Wascat explicitly fails to disclose the claim limitations of: 
“determining if the walk-in device is an authorized device to collect data concurrently from two or more of the plurality of industrial equipment: in response to determining the walk-in device is an authorized device, automatically collecting select data concurrently from two or more of the plurality of industrial equipment on the walk-in device.”
However, Kostadinov which is an analogous art equivalently discloses the claimed limitations of:
“determining if the walk-in device is an authorized device to collect data concurrently from two or more of the plurality of industrial equipment (= collecting data such as temperature measurement from sensor based on upon authentication registers to verify whether a user has authorization to access such features, see [0025]):
 in response to determining the walk-in device is an authorized device, automatically collecting select data concurrently from two or more of the plurality of industrial equipment on the walk-in device” (= user may purchase an authentication key that may be used to enable access to a diagnostic service of a device otherwise not accessible to the user, see [0025 and 0030]).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kostadinov with Wascat for the benefit of achieving an industrial system that control devices in the system without susceptibility to unauthorized access of the devices. 

Regarding claim 2, as mentioned in claim 1, Wascat further discloses the method wherein processing the collected data includes processing the collected data to determine if maintenance needs to be performed on one or more of the plurality of industrial equipment (= local diagnosis is performed automatically using data collected from one or more test point machines, see [0036]). 

Regarding claim 3, as mentioned in claim 2, Wascat further discloses the method
wherein processing the collected data to determine if maintenance needs to be performed on one or more of the plurality of industrial equipment includes: uploading to the collected data from the walk-in device to a central computing device; and processing the collected data on the central computing device to determine if maintenance needs to be performed on one or more of the plurality of industrial equipment (= stored data is downloaded to a server for storage and analysis, see [0036]; and  disturbance or other interruption to a data transfer are managed so that no data is lost, see [0096]). 

Regarding claim 4, as mentioned in claim 3, Wascat further discloses the method
wherein the collected data is uploaded from the walk-in device to the central computing device in response to the walk-in device entering the data collection area in the facility (= stored data is downloaded to a server for storage and analysis, see [0036]). 

Regarding claim 5, as mentioned in claim 4, Wascat further discloses the method
wherein the data collection area includes a base station that the walk-in device is capable of being communicatively coupled to, and the walk-in device is configured to provide the collected data to the base station for uploading to the central computing device (= computing system 16 communicate with device 14 through a wireless connection, see [0033]; and stored data is downloaded to computing system 16, see [0036]). 

Regarding claim 6, as mentioned in claim 2, Wascat further discloses that the method, further comprising: in response to determining maintenance needs to be performed, determining if the walk-in device is capable of performing the maintenance; and in response to determining the walk-in device is capable of performing the maintenance, performing the maintenance on the one or more of the plurality of industrial equipment that needs maintenance, wherein the maintenance corresponds to at least one of the one or more actions performed based on the collected data (= disturbance or other interruption to a data transfer are managed so that no data is lost, see [0096]).

Regarding claim 12, as mentioned in claim 1, Wascat further discloses the method, wherein the walk-in device is configured to enter the data collection area in the facility after a predetermined time period, and/or in response to one or more predetermined conditions (= data collection starts after a route has been selected, see [0093]).

Regarding claim 13, as mentioned in claim 12, Wascat further discloses the method, wherein the predetermined time period is a user configured time period, and the predetermined conditions are user configured conditions (= data collection starts after a route has been selected, see [0093]).

Regarding claim 14, Wascat discloses a walk-in device for automatically collecting and analyzing data from a plurality of industrial equipment (= data collection and analysis device 14 is configured to perform wireless data collection via wireless link with sensor unit 18a-c, see [0030]), the walk-in device comprising:
 a processor; and a memory device coupled to the processor, the processor and the memory device configured to:
 automatically establish communication between sensor nodes of the plurality of equipment and the walk-in device in response to the walk-in device entering a data collection area in a facility, facilities or site(s) associated with the plurality of electrical equipment(= technician will approach machine 12 in a facility with device 14, see [0094] and sensor unit 18 and device 14 establish a wireless Wi-Fi communication link, see [0096]);
 process the collected data (= data is collected and stored in the data collection and analysis device 14, see [0036]); and 
perform one or more actions based on the collected data (= local diagnosis is performed automatically using data collected from one or more test point machines; stored data is downloaded to a server, see [0036 and 0029]). 
Wascat explicitly fails to disclose the claim limitations of: 
“ determine if the walk-in device is an authorized device to collect data concurrently from two or more of the plurality of industrial equipment; in response to determining the walk-in device is an authorized device, automatically collect select data concurrently from two or more of the plurality of industrial equipment on the walk-in device.”
However, Kostadinov which is an analogous art equivalently discloses the claimed limitations of:
 determine if the walk-in device is an authorized device to collect data concurrently from two or more of the plurality of industrial equipment (= collecting data such as temperature measurement from sensor based on upon authentication registers to verify whether a user has authorization to access such features, see [0025]);
 in response to determining the walk-in device is an authorized device, automatically collect select data concurrently from two or more of the plurality of industrial equipment on the walk-in device (= user may purchase an authentication key that may be used to enable access to a diagnostic service of a device otherwise not accessible to the user, see [0025 and 0030]).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kostadinov with Wascat for the benefit of achieving an industrial system that control devices in the system without susceptibility to unauthorized access of the devices.

Regarding claim 15, as mentioned in claim 14, Wascat further discloses the walk-in device wherein the collected data is processed to determine if maintenance needs to be performed on one or more of the plurality of industrial equipment (see, [0012 and 0046]).

Regarding claim 16, as mentioned in claim 15, Wascat further discloses the walk-in device wherein the processor and the memory device are further configured to: in response to determining maintenance needs to be performed, determine if the walk- in device is capable of performing the maintenance; and in response to determining the walk-in device is capable of performing the maintenance, perform the maintenance on the one or more of the plurality of industrial equipment that needs maintenance, wherein the maintenance corresponds to at least one of the one or more actions performed based on the collected data (= disturbance or other interruption to a data transfer are managed so that no data is lost, see [0096 and 0029]).

Regarding claim 18, as mentioned in claim 14, Wascat further discloses that the walk-in device wherein further comprising: one or more image capture devices, the image capture devices configured to scan or capture one or more areas of the facility, facilities or site(s) associated with the plurality of electrical equipment (see, [0094]).

Regarding claim 19, as mentioned in claim 18, Wascat further discloses that the walk-in device wherein the processor and the memory device are further configured to: extract information from images captured by the image capture devices; and present the images captured and the extracted information on a display device (see, [0094]).

Regarding claim 20, as mentioned in claim 19, Wascat further discloses that the walk-in device wherein the extracted information includes alerts and alarms related to the plurality of industrial equipment (see, [0113]).

Regarding claim 22, as mentioned in claim 19, Wascat further discloses that the walk-in wherein the display device is a display of the walk-in device (see, [0037]).

3.       Claims 7-11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wascat and Kostadinov in view of Armstrong et al., (US 2016/0100437), (hereinafter, Armstrong).
					
Regarding claim 7, as mentioned in claim 6, the combination of Wascat and Kostadinov explicitly fails to disclose the method wherein performing the maintenance on the one or more of the plurality of industrial equipment includes installing software updates on the one or more of the plurality of industrial equipment.
	However, Armstrong, which is an analogous art equivalently discloses the method wherein performing the maintenance on the one or more of the plurality of industrial equipment includes installing software updates on the one or more of the plurality of industrial equipment (= user 218 may use field communicator 216 to perform functions such as firmware updating, see [0051 and 0044-46]).	
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Armstrong with Wascat and Kostadinov for the benefit of achieving an industrial control system that uses plant wireless access point that enables provisioning of new plant devices into a plant automation wireless network using field communicator. 

Regarding claim 8, as mentioned in claim 6, the combination of Wascat and Kostadinov explicitly fails to disclose the method wherein performing the maintenance on the one or more of the plurality of industrial equipment includes calibrating the one or more of the plurality of industrial equipment.
	However, Armstrong, which is an analogous art equivalently discloses the method wherein performing the maintenance on the one or more of the plurality of industrial equipment includes calibrating the one or more of the plurality of industrial equipment (= user 218 may use field communicator 216 to perform functions such as calibration, see [0051 and 0044-46]).	
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Armstrong with Wascat and Kostadinov for the benefit of achieving an industrial control system that uses plant wireless access point that enables provisioning of new plant devices into a plant automation wireless network using field communicator. 

Regarding claim 9, as mentioned in claim 6, the combination of Wascat and Kostadinov explicitly fails to disclose that the method further comprising: in response to determining the walk-in device is not capable of performing the required or recommended maintenance, communicating the required or recommended maintenance to end-user, equipment manufacturer, and/or services team.
	However, Armstrong, which is an analogous art equivalently discloses that the method further comprising: in response to determining the walk-in device is not capable of performing the required or recommended maintenance, communicating the required or recommended maintenance to end-user, equipment manufacturer, and/or services team (= system 208 may collect data relating to the operation status; and may perform other maintenance activities on one or more field device upon receiving a request from an operator, see [0051 and 0044-46]).	
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Armstrong with Wascat and Kostadinov for the benefit of achieving an industrial control system that uses plant wireless access point that enables provisioning of new plant devices into a plant automation wireless network using field communicator. 

Regarding claim 10, as mentioned in claim 9, the combination of Wascat and Kostadinov explicitly fails to disclose the method wherein the required or recommended maintenance is prioritized  based on at least one of severity and cost. 
	However, Armstrong, which is an analogous art equivalently discloses the method wherein the required or recommended maintenance is prioritized  based on at least one of severity and cost (see [0007-8 and 0016]).	
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Armstrong with Wascat and Kostadinov for the benefit of achieving an industrial control system that uses plant wireless access point that enables provisioning of new plant devices into a plant automation wireless network using field communicator. 

Regarding claim 11, as mentioned in claim 9, the combination of Wascat and Kostadinov explicitly fails to disclose the method wherein the required or recommended maintenance provides actionable recommendations for responding to the required or recommended maintenance.
	However, Armstrong, which is an analogous art equivalently discloses the method wherein the required or recommended maintenance provides actionable recommendations for responding to the required or recommended maintenance (see [0007-8 and 0016]).	
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Armstrong with Wascat and Kostadinov for the benefit of achieving an industrial control system that uses plant wireless access point that enables provisioning of new plant devices into a plant automation wireless network using field communicator. 
 
 Regarding claim 17, as mentioned in claim 16, the combination of Wascat and Kostadinov explicitly fails to disclose the walk-in device wherein the maintenance performed includes at least one of: installing software updates on the one or more of the plurality of industrial equipment and calibrating the one or more of the plurality of industrial equipment.
	However, Armstrong, which is an analogous art equivalently discloses the walk-in device wherein the maintenance performed includes at least one of: installing software updates on the one or more of the plurality of industrial equipment and calibrating the one or more of the plurality of industrial equipment (= user 218 may use field communicator 216 to perform functions such as firmware updating, see [0051 and 0044-46]).	
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Armstrong with Wascat and Kostadinov for the benefit of achieving an industrial control system that uses plant wireless access point that enables provisioning of new plant devices into a plant automation wireless network using field communicator. 

4.       Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Wascat and Kostadinov in view of Abdel-Rahman et al., (US 9,472,028), (hereinafter, Abdel).

Regarding claim 21, as mentioned in claim 19, the combination of Wascat and Kostadinov explicitly fails to disclose the walk-in device wherein the extracted information is overlayed on the images captured using augmented reality (AR) technology.
        However, Abdel, which is an analogous art equivalently discloses the walk-in device wherein the extracted information is overlayed on the images captured using augmented reality (AR) technology (see, col.7, line 62-col.8, line 7 and col.8, lines 42-65). 
              Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Abdel with Wascat and Kostadinov for the benefit of achieving a system that uses augmented reality procedure to render additional information to a monitored diagnostic image information. 
                                             
CONCLUSION 
   5.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.